Title: From James Madison to David Lenox, 12 May 1801
From: Madison, James
To: Lenox, David


Sir,Department of State Washington May 12th. 1801
I transmit herewith copies of sundry documents relating to impressed American seamen, whose names are noted below, and who are stated or supposed to be in British vessels of war on the English station. I request you to use the necessary means to procure their liberation. I am Sir &c. &c.
James Madison
Wm. F Lathom—on board the Princess of Orange
Samuel Peabody—Earl Curso—
Wm. Corbett Junr.—Robust
Thomas Latchwell—Diamond
John Primble—Princess Royal
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). Enclosures not found.



   
   By the May 1796 Act for the Relief and Protection of American Seamen, Congress authorized the president to appoint two or more agents—one in London—”to inquire into the situation of such American citizens or others, sailing, conformably to the Law of nations, under the protection of the American flag, as have been, or may hereafter be impressed or detained by any foreign power,” to endeavor to obtain the release of such persons, and to render periodic accounts of all impressed Americans to the president. In March 1797 Washington named David Lenox, formerly U.S. marshal for Pennsylvania, to the London post (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:477–78; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:143, 229). In 1801 JM or State Department clerks sent Lenox similar instructions on 21 May, 16 June, and 6 July (PHi); 27 and 29 May and 5 June (NjP); 1, 20, and 25 June, 21 July, and 18 Aug. (DNA: RG 59, IC, vol. 1).



   
   Following this entry in the letterbook the clerk wrote:




   
   “☞The same to William Savage Esqr. with the exception of ‘English Station,’ Jamaica being inserted, and the following names instead of the preceding.



   
   Benjamin Darrell—on board the Decade



   
   John Fosset—York



   
   Bagwell Custis Gavitson—Grey Hound



   
   Henry Green—Queen



   
   Robert Warnock—Prince of Wales



   
   Stephen Griffin—Surprise.”



   
   William Savage was agent for American seamen, Kingston, Jamaica. Letters concerning similar cases of possible impressment went to Savage on 5, 8, 16, 20, and 25 June, 6 and 21 July, and 3 Nov. 1801 (DNA: RG 59, IC, vol. 1).


